TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00778-CV


Susan LeFrances Colpitts, Appellant

v.

Leland Quentin Beatty, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. FM103493, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Susan LeFrances Colpitts filed with this Court a motion to dismiss her
appeal, informing this Court that she no longer wishes to pursue her appeal.  Accordingly, we grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   April 10, 2003